UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1606


ASNAKECH A. ALEMU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 9, 2013                 Decided:   October 30, 2013


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Asnakech A. Alemu, Petitioner Pro Se.         Nicole N. Murley,
Jonathan Aaron Robbins, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Asnakech          Asefa    Alemu,          a        native      and        citizen     of

Ethiopia,     petitions         for     review      of       an    order      of     the    Board    of

Immigration        Appeals      (“Board”)        dismissing             her     appeal      from    the

immigration         judge’s       denial       of        her        requests          for       asylum,

withholding        of     removal,      and    protection               under      the     Convention

Against Torture.            For the reasons set forth below, we deny the

petition for review.

              We must affirm a determination regarding eligibility

for    asylum      or    withholding      of     removal           if    it     is    supported      by

substantial        evidence       on    the    record             considered          as    a   whole.

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                                     Administrative

findings      of        fact,    including         findings             on    credibility,          are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                8 U.S.C. § 1252(b)(4)(B) (2006).                           We

review legal issues de novo, “affording appropriate deference to

the [Board]’s interpretation of the [Immigration and Nationality

Act] and any attendant regulations.”                              Lin v. Mukasey, 517 F.3d
685, 691-92 (4th Cir. 2008).                   This court will reverse the Board

only if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”            Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS,    296 F.3d 316,    325    n.14     (4th        Cir.       2002).         Furthermore,

“[t]he agency decision that an alien is not eligible for asylum

                                               2
is   ‘conclusive      unless      manifestly      contrary      to   the   law   and   an

abuse of discretion.’”             Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

              We have reviewed the evidence of record and conclude

that     substantial       evidence     supports         the    adverse    credibility

finding.        We further conclude that substantial evidence supports

the agency’s finding that Alemu failed to present sufficient

independent evidence of persecution, notwithstanding the adverse

credibility determination, as discussed in Camara v. Ashcroft,

378 F.3d 361, 370 (4th Cir. 2004).                       We therefore uphold the

denial     of    Alemu’s     requests      for        asylum   and   withholding       of

removal.         See id. at 367 (“Because the burden of proof for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

              Additionally,        Alemu   challenges          the   denial      of    her

request for protection under the Convention Against Torture.                           To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would    be     tortured     if    removed       to     the    proposed    country     of

removal.”       8 C.F.R. § 1208.16(c)(2) (2013).                Based on our review

of the record, we conclude that substantial evidence supports



                                           3
the denial of relief.      See Dankam v. Gonzales, 495 F.3d 113, 124

(4th Cir. 2007) (setting forth standard of review).

           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        4